UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4681


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD DARRYL PRUITT,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00133-NCT-1)


Submitted:   March 16, 2010                   Decided:   May 14, 2010


Before NIEMEYER, MICHAEL, * and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Terry Michael Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



     *
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Richard Darryl Pruitt pled guilty, pursuant to a plea

agreement,       to    one     count       of   possession       of    a     firearm   by    a

convicted        felon,       in    violation         of    18   U.S.C.      §§ 922(g)(1),

924(a)(2)     (2006).              The    district     court     sentenced        Pruitt    to

120 months’ imprisonment.                  He now appeals.          Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

questioning whether the district court erred in imposing the

sentence.        Finding no error, we affirm.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.     Our review of the transcript of the plea hearing leads

us to conclude that the district court substantially complied

with the mandates of Fed. R. Crim. P. 11 in accepting Pruitt’s

guilty    plea        and    that        Pruitt’s     substantial      rights       were    not

infringed.       Critically, the transcript reveals that the district

court    ensured       that    the       plea   was   supported       by   an     independent

factual basis and that Pruitt entered the plea knowingly and

voluntarily with an understanding of the attendant consequences.

See     United    States       v.        DeFusco,     949    F.2d     114,      116,   119-20

(4th Cir. 1991).

            We        review       Pruitt’s         sentence     under       an     abuse-of-

discretion standard.                Gall v. United States, 552 U.S. 38, 41

                                                3
(2007).       In conducting this review, we must first examine the

sentence for “significant procedural error, such as failing to

calculate      (or    improperly        calculating)             the    Guidelines         range,

treating the Guidelines as mandatory, failing to consider the

[18   U.S.C.]    § 3553(a)        [(2006)]         factors,          selecting      a    sentence

based    on   clearly       erroneous      facts,          or    failing      to    adequately

explain the chosen sentence.”                      Id. at 51.            “When rendering a

sentence,      the     district        court        must        make    an   individualized

assessment based on the facts presented,” applying the “relevant

§ 3553(a)     factors       to   the    specific         circumstances         of       the     case

before    it.”        United      States       v.    Carter,           564   F.3d       325,     328

(4th Cir. 2009) (internal quotation marks and emphasis omitted).

The district court must also “state in open court the particular

reasons supporting its chosen sentence” and “set forth enough to

satisfy”      this    court      that     it       has     “considered        the        parties’

arguments     and     has   a    reasoned      basis       for       exercising         [its]   own

legal decisionmaking authority.”                     Id. (internal quotation marks

omitted).      The court, however, is not required to “robotically

tick through § 3553(a)’s every subsection.”                              United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

              If the sentence is free of procedural error, we then

consider      the     substantive         reasonableness               of    the        sentence,

“tak[ing]      into    account      the     totality            of     the   circumstances.”

Gall, 552 U.S. at 51.            If the sentence is within the appropriate

                                               4
Guidelines range, this court applies a presumption on appeal

that the sentence is reasonable.                       See United States v. Go, 517

F.3d 216, 218 (4th Cir. 2008).

             We conclude that the district court did not commit

procedural or substantive error in sentencing Pruitt.                               The court

properly     calculated         and     treated         as   advisory      the    Guidelines

sentence     and    heard       argument          from    the      parties    and    Pruitt’s

allocution.             The    court        considered        the    relevant       § 3553(a)

factors, addressing on the record the nature and circumstances

of the offense, Pruitt’s history and characteristics, and the

need for the sentence to reflect the seriousness of Pruitt’s

offense     and    to    deter       Pruitt.          Further,      neither      counsel   nor

Pruitt offers any grounds to rebut the presumption on appeal

that the within-Guidelines sentence of 120 months’ imprisonment

is reasonable.

             We therefore affirm the district court’s judgment and

deny Pruitt’s motion for other relief.                        This court requires that

counsel inform Pruitt, in writing, of the right to petition the

Supreme     Court    of       the    United    States        for    further   review.       If

Pruitt requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court       for        leave    to       withdraw      from   representation.

Counsel’s motion must state that a copy thereof was served on

Pruitt.

                                                  5
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6